UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended June 30, 2015. ☐ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934. Commission File Number: 001-34930 EXAMWORKS GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 27-2909425 (State or other jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3, N.E., SUITE 2625 ATLANTA, GEORGIA 30305 (Address of principal executive offices) Telephone Number (404) 952-2400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days: Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer ☒ Acceleratedfiler ☐ Non-accelerated filer ☐ Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes ☐ No ☒ As of July 28, 2015, ExamWorks Group, Inc. had41,547,000 shares of Common Stock outstanding. 1 EXAMWORKS GROUP, INC. AND SUBSIDIARIES June 30, 2015 FORM 10-Q QUARTERLY REPORT TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets as of December 31, 2014 and June 30, 2015 (Unaudited) 3 Consolidated Statements of Comprehensive Income (Loss) for the three and six months ended June 30, 2014 and 2015 (Unaudited) 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and2015 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 43 Item 4. Controls and Procedures 44 PART II – Other Information Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Mine Safety Disclosures 45 Item 5. Other Information 45 Item 6. Exhibits 45 Signatures 47 2 PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Balance Sheets (In thousands, except per share amounts) (Unaudited) December 31, June 30, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Prepaid expenses Deferred tax assets Other current assets Total current assets Property, equipment and leasehold improvements, net Goodwill Intangible assets, net Long-term accounts receivable, less current portion Deferred tax assets, noncurrent Deferred financing costs, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Accrued interest expense Deferred revenue Current portion of contingent earnout obligation Current portion of working capital facilities — Other current liabilities Total current liabilities Senior unsecured notes payable Senior secured revolving credit facility and working capital facilities, less current portion Long-term contingent earnout obligation, less current portion — Deferred tax liability, noncurrent — Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.0001 par value; Authorized 50,000 shares; no shares issued and outstanding at December 31, 2014 and June 30, 2015 — — Common stock, $0.0001 par value; Authorized 250,000 shares; issued and outstanding 40,371 and 41,537 shares at December 31, 2014 and June 30, 2015, respectively 4 4 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Treasury stock, at cost; Outstanding 905 shares at December 31, 2014 and June 30, 2015 ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Loss) (In thousands, except per share amounts) (Unaudited) For the three months ended June 30, For the six months ended June 30, Revenues $ Costs and expenses: Costs of revenues Selling, general and administrative expenses Depreciation and amortization Total costs and expenses Income from operations Interest and other expenses, net: Interest expense, net Loss on early extinguishment of debt — — Other expense, net — — Total interest and other expenses, net Income (loss) before income taxes ) ) Provision (benefit) for income taxes ) ) Net income (loss) $ $ ) $ $ ) Comprehensive Income (Loss): Net income (loss) $ $ ) $ $ ) Foreign currency translation adjustments, net of tax ) Total comprehensive income (loss) $ $ ) $ $ ) Per share data: Net income (loss) per share: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average number of common shares outstanding: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 EXAMWORKS GROUP, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) (Unaudited) For the six months ended June 31, Operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Amortization of deferred rent ) Share-based compensation Excess tax benefit related to share-based compensation ) ) Provision for doubtful accounts Amortization of deferred financing costs Deferred income taxes ) ) Loss on early extinguishment of debt — Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable ) ) Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses ) Accrued interest expense ) Deferred revenue and customer deposits ) Other liabilities ) ) Net cash provided by operating activities Investing activities: Cash paid for acquisitions, net ) ) Purchases of building, equipment and leasehold improvements, net ) ) Working capital and other settlements for acquisitions ) ) Proceeds from (cash paid for) foreign currency net investment hedges ) Other ) ) Net cash used in investing activities ) ) Financing activities: Borrowings under senior unsecured notes — Borrowings under senior secured revolving credit facility Proceeds from the exercise of options and warrants Excess tax benefit related to share-based compensation Net borrowings under working capital facilities Repayment of subordinated unsecured notes payable ) — Repayment of contingent earnout obligation — ) Payment of deferred financing costs ) ) Payment for early redemption of senior unsecurednotes — ) Repayments under senior secured revolving credit facility ) ) Repayment of senior unsecured notes — ) Other ) — Net cash provided by financing activities Exchange rate impact on cash and cash equivalents ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for (refund from) income taxes ) The accompanying notes are an integral part of these consolidated financial statements. 5 E XAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) Nature of Operations and Basis of Presentation ExamWorks Group, Inc. (“ExamWorks” or the “Company”) is a leading provider of independent medical examinations (“IMEs”), peer and bill reviews, Medicare compliance services, case management services and other related services (“IME services” or the “IME industry”). ExamWorks, Inc. was incorporated as a Delaware corporation on April 27, 2007. Since 2008 through the date of this filing, ExamWorks completed 52 acquisitions. As of June 30, 2015, ExamWorks, Inc. operated out of 66 service centers serving all 50 U.S. states, Canada, the United Kingdom and Australia. The consolidated financial statements of the Company as of June 30, 2015 and for the periods ended June 30, 2014 and 2015 included herein have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and have not been audited by its independent registered public accounting firm. In the opinion of management, all adjustments of a normal and recurring nature necessary to present fairly the financial position and results of operations and cash flows for all periods presented have been made. Pursuant to SEC rules and regulations, certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) have been condensed or omitted from these statements unless significant changes have taken place since the end of the Company's most recent fiscal year. The Company's December 31, 2014 Consolidated Balance Sheet was derived from audited consolidated financial statements and notes included in the Company's Annual Report on Form 10-K for the year ended December 31, 2014, (the “Form 10-K”), but does not include all disclosures required by U.S. GAAP. These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes included in the Form 10-K. The results of operations for the three and six months ended June 30, 2015 are not necessarily indicative of the results that may be expected for the year ending December 31, 2015. The consolidated financial statements include the accounts of ExamWorks and its 100% owned subsidiaries. Significant intercompany accounts and transactions have been eliminated in consolidation. Summary of Significant Accounting Policies (a) Use of Estimates The preparation of financial statements in conformity with U.S. GAAPrequires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Management bases its estimates on certain assumptions which they believe are reasonable in the circumstances and actual results could differ from those estimates. The more significant estimates reflected in these consolidated financial statements include the valuation of equity awards, purchase price allocations, useful lives of intangible assets, potential impairment of goodwill and intangible assets, the allowance for doubtful accounts, the portion of accounts receivable deemed to be long term in nature, andthe valuation of deferred tax assets, share-based compensation and derivative instruments. (b) Foreign Currencies Assets and liabilities recorded in foreign currencies are translated into U.S. dollars at the exchange rate on the balance sheet date. Revenues and expenses are translated at average rates of exchange prevailing during the year. Translation adjustments resulting from this process are recorded to other comprehensive income (loss) and are reported net of the effect of income taxes on the consolidated financial statements (See Note 2 (p) to the Consolidated Financial Statements). (c) Cash and Cash Equivalents The Company considers all highly liquid investments with original maturities of three months or less when purchased to be cash equivalents. The Company had no cash equivalents as of December 31, 2014 and June 30, 2015 . (d) Accounts Receivable and Allowance for Doubtful Accounts Accounts receivable consist of amounts owed to the Company for services provided in the normal course of business and are reported net of allowance for doubtful accounts, which amounted to $9.9 million and $11.7 million as of December 31, 2014 and June 30, 2015, respectively. Generally, no collateral is received from customers and additions to the allowance are based on ongoing credit evaluations of customers with general credit experience being within the range of management’s expectations. Accounts are reviewed regularly for collectability and those deemed uncollectible are written off.The Company assumes, that on average, all accounts receivable will be collected within one year and thus classifies these as current assets; however there are certain receivables, primarily in the U.K.,that have aged longer than one year as of December 31, 2014 and June 30, 2015, and the Company has recorded an estimate for those receivables that will not be collected within one year as long-term in the Consolidated Balance Sheets. 6 E XAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (e) Concentrations of Credit Risk The Company routinely assesses the financial strength of its customers and establishes an allowance for doubtful accounts based upon factors surrounding the credit risk of specific customers, historical trends and other information. For the three and six months ended June 30, 2014 and 2015, no individual customer accounted for more than 10% of revenues. At December 31, 2014 and June 30, 2015 there was one individual customer that accounted for approximately 14% and 16%, respectively, of the accounts receivable balance. As of June 30, 2015, the Company had cash and cash equivalents totaling approximately $105.1 million. These amounts were held for future acquisition and working capital purposes and were held in non-interest bearing accounts, of which $90.8 million were held in the U.S. The U.S. amounts were insured under standard FDIC insurance coverage for deposit accounts up to $250,000, per depositor and account ownership category, at each separately insured depository institution. (f) Property, Equipment and Leasehold Improvements Property, equipment and leasehold improvements are recorded at cost. Depreciation is computed using the straight-line method over the estimated useful lives of the respective assets and accelerated methods for income tax purposes. Leasehold improvements are amortized over the lesser of their expected useful life or the remaining lease term. Maintenance and repair costs are expensed as incurred. (g) Long-Lived Assets In accordance with Impairment or Disposal of Long-Lived Assets, Subsections of Financial Accounting Standards Board (“FASB”) ASC Subtopic 360-10 (“ASC 360”), Property, Plant, and Equipment — Overal l , long-lived assets, such as equipment and purchased intangible assets subject to amortization, are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. If circumstances require a long-lived asset or asset group be tested for possible impairment, the Company first compares undiscounted cash flows expected to be generated by that asset or asset group to its carrying value. If the carrying value of the long-lived asset or asset group is not recoverable on an undiscounted cash flow basis, an impairment is recognized to the extent that the carrying value exceeds its fair value. Fair value is determined through various valuation techniques including discounted cash flow models (using market participant assumptions), quoted market values and third-party independent appraisals, as considered necessary. At December 31, 2014 and June 30, 2015, no impairment was noted. (h) Goodwill and Other Intangible Assets Goodwill is an asset representing the future economic benefits arising from assets acquired in a business combination that are not individually identified and separately recognized. Goodwill is reviewed for impairment at least annually in accordance with the provisions of FASB ASC Topic 350, Intangibles — Goodwill and Other (“ASC 350”). The goodwill impairment test is a two-step test. Under the first step, the fair value of the reporting units are compared withtheir carrying values (including goodwill). If the fair value of a reporting unit is less than its carrying value, an indication of goodwill impairment exists for the reporting unit and the enterprise must perform step two of the impairment test (measurement). Under step two, an impairment loss is recognized for any excess of the carrying amount of the reporting unit’s goodwill over the implied fair value of that goodwill. The implied fair value of goodwill is determined by allocating the fair value of the reporting unit in a manner similar to a purchase price allocation and the residual fair value after this allocation is the implied fair value of the reporting unit goodwill. Fair value of the reporting unit is determined using a discounted cash flow analysis (using market participant assumptions). If the fair value of the reporting unit exceeds its carrying value, step two does not need to be performed. The Company performed its annual impairment review of goodwill in October of 2014 and it was determined that the carrying amount of goodwill was not impaired as the fair value of the reporting units substantially exceeded their carrying values and there have been no subsequent developments that would indicate impairment exists as of June 30, 2015. The goodwill impairment review will continue to be performed annually and more frequently if facts and circumstances warrant a review. ASC 350 also requires that intangible assets with definite lives be amortized over their estimated useful lives. Currently, customer relationships, trade names, covenants not-to-compete and technology are amortized using the straight-line method over estimated useful lives. (i) Deferred Financing Costs In November 2010, the Company entered into a senior secured revolving credit facility with Bank of America N.A. (“Senior Secured Revolving Credit Facility”) (see Note 10). The Company has incurred deferred financing costs of $8.4 million, of which $241,000 and $1.3 million were incurred in the six months ended June 30, 2014 and 2015, respectively . In the second quarter of 2015, the Company amended and restated the Senior Secured Revolving Credit Facility, which resulted in a loss on extinguishment of debt of approximately $274,000 for the write-off of unamortized deferred financing costs. 7 E XAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements In July 2011, the Company closed a privateoffering of $250.0 million in aggregate principal amount of 9.0% senior notes due 2019, which were subsequently registered through a public exchange offer(the “Senior Unsecured Notes”). The Company had incurred deferred financing costs of $7.1 million associated therewith, none of which were incurred in the three and six months ended June 30, 2014 and 2015. In April 2015, the Company completeda public offering of $500.0 million in aggregate principal amount of 5.625% senior unsecured notes due 2023 (the “Notes”). The Notes were issued at a price of 100% of their principal amount. The Notes are senior obligations of ExamWorks and are guaranteed by certain of ExamWorks’ existing and future U.S. subsidiaries. A portion of the gross proceeds of $500.0 million were used to repay all outstanding borrowings under the Senior Secured Revolving Credit Facility, to redeem all of the Senior Unsecured Notes, to pay related fees and expenses, and for general corporate purposes, including acquisitions. The Company has incurred deferred financing costs of $7.5 million relating to this offering, all of which were incurred in the six months ended June 30, 2015. In connection with the redemption of the Senior Unsecured NotesinMay of 2015, the Company recorded debt extinguishment costs of $18.3 million of which $3.7 million related to unamortized deferred financing costs and $14.6 million related to a premium paid for the early redemption of the Senior Unsecured Notes. The deferred financing costs associated with the Senior Secured Revolving Credit Facility and the Notes are being amortized to interest expense over the five-year term of the facility, as amended, and the eight-year term of the notes, respectively, using the straight-line method, which approximates the effective interest method. The Company amortized $580,000 and $1.2 million for the three and six months ended June 30, 2014, respectively and $444,000 and $1.0 million for the three and six months ended June 30, 2015, respectively, to interest expense. (j) Revenue Recognition Revenue related to IMEs, peer reviews, bill reviews, administrative support services and Medicare compliance services is recognized at the time services have been performed and the report is shipped to the end user. The Company believes that recognizing revenue at the time the report is shipped is appropriate because the Company’s revenue policies meet the following four criteria in accordance with ASC 605-10-S25, Revenue Recognition: Overall, (i) persuasive evidence that arrangement exists, (ii) shipment has occurred, (iii) the price is fixed and determinable and (iv) collectability is reasonably assured. The Company reports revenues net of any sales, use and value added taxes. Revenue related to other IME services, including litigation support services , medical record retrieval services and case management services, where no report is generated, is recognized at the time the service is performed. The Company believes that recognizing revenue at the time the service is performed is appropriate because the Company’s revenue policies meet the following four criteria in accordance with ASC 605-10-S25, (i) persuasive evidence that arrangement exists, (ii) services have been rendered, (iii) the price is fixed and determinable and (iv) collectability is reasonably assured. Certain agreements with customers in the U.K. include provisions whereby collection of the amounts billed are contingent on the favorable outcome of the claim.The Company has deemed these provisions to preclude revenue recognition at the time of performance, as collectability is not reasonably assured and thecash paymentsare contingent, and is deferring these revenues, net of estimated costs, until the case has been settled, the contingency has been resolved and the cash has been collected. As of December 31, 2014 and June 30, 2015, the Company had $4.4 million and $3.4 million, respectively, in U.K. net deferred revenues associated with such agreements . Should changes in conditions cause management to determine these criteria are not met for certain future transactions, revenue recognized for any subsequentreporting period could be adversely affected. (k) Costs of Revenues Costs of revenues are comprised of fees paid to members of the Company’s medical panel; other direct costs including transcription, film and medical record obtainment and transportation; and other indirect costs including labor and overhead related to the generation of revenues. (l) Income Taxes Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. The Company applies the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes , (included in FASB ASC Subtopic 740-10, Income Taxes — Overall ), and recognizes the effect of income tax positions only if those positions are more likely than not of being sustained. Recognized income tax positions are measured at the largest amount that is greater than 50% likely of being realized. Changes in recognition or measurement are reflected in the period in which the change in judgment occurs. The Company records interest and penalties related to unrecognized tax benefits in income tax expense. 8 E XAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (m) Income ( Loss) Per Common Share Basic income (loss) per share is calculated by dividing net income (loss) by the weighted-average number of common shares outstanding during each period. Diluted income (loss) per common share is calculated by dividing net income (loss), adjusted on an “as if converted” basis, by the weighted-average number of actual shares outstanding and, when dilutive, the share equivalents that would arise from the assumed conversion of convertible instruments. The effect of potentially dilutive stock options, warrants, shares of restricted stock with service restrictions that have not yet been satisfied and unvested restricted stock units (“RSUs”) is calculated using the treasury stock method. For the three and six months ended June 30, 2015, the potentially dilutive securities include options, shares of restricted stock with a service restriction not yet satisfied and RSUs exercisable into 5.5 million shares of common stock. For the three and six months ended June 30, 2015, all of the potentially dilutive securities were excluded from the calculation of shares applicable to loss per share, because their inclusion would have been anti-dilutive. The following table sets forth basic and diluted net income per share computational data for the three and six months ended June 30, 2014 (amounts in thousands): Three months ended June 30, 2014 Six months ended June 30, 2014 Net income $ $ Basic shares outstanding: Common stock Diluted shares outstanding: Common stock Dilutive securities (1) Total For the three and six months ended June 30, 2014, the Company's dilutive securities exclude options potentially exercisable in the future into 97,000 shares and 69,000 shares, respectively, because their inclusion would have been anti-dilutive. (n) Share-Based Compensation The Company has an Amended and Restated 2008 Stock Incentive Plan, as amended, (the “Plan”) that provides for granting of stock options, restricted stock, RSUs and other equity awards. The Company accounts for share-based awards in accordance with ASC Topic 718, Compensation — Stock Compensation (“ASC 718”). ASC 718 requires measurement of compensation cost for all share-based awards at fair value on the grant date (or measurement date if different) and recognition of compensation expense, net of forfeitures, over the requisite service period for awards expected to vest. Stock Options The fair value of stock option grants is determined using the Black-Scholes valuation model. The Black-Scholes option-pricing model was developed for use in estimating the fair value of traded options that have no vesting restrictions and are fully transferable, characteristics not present in the Company’s stock options. Additionally, option valuation models require the input of highly subjective assumptions, including the expected volatility of the stock price. Because the Company’s stock options have characteristics significantly different from those of traded options and because changes in the subjective input assumptions can materially affect the fair value estimates, in management’s opinion, the existing models may not provide a reliable single measure of the fair value of its share-based awards. The Company’s expected volatility assumptions are based upon the weighted average of the Company’s implied volatility, the Company’s mean reversion volatility and the median of the Company’s peer group’s most recent historical volatilities for 2015 stock option grants. Expected life assumptions are based upon the “simplified” method for those options issued in 2015, which were determined to be issued approximately at-the-money. The risk-free interest rate was selected based upon yields of U.S. Treasury issues with a term equal to the expected life of the option being valued. 9 E XAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements The assumptions utilized for stock option grants during the six months ended June 30, 2015 were as follows: 5 Volatility 48.59% Expected life (years) Risk-free interest rate 2.01% Dividend yield — Fair value – In the six months ended June 30, 2015, the Company issued approximately 35,000 stock option awards to employees.The weighted average fair value of each stock option was $19.36 per option and the aggregate fair value was $678,000 .All of these awards vest over a three-year period. Additionally, a majority of these options could vest earlier in the event of a change in control or merger or other acquisition.Share-based compensation expense related to stock option awards was $2.0 million and $4.7 million for the three and six months ended June 30, 2014, respectively , of which $492,000 and $1.2 million, respectively , was included in costs of revenues, and $1.5 million and $3.5 million, respectively , was recorded in selling, general and administrative (“SGA”) expenses. Share-based compensation expense related to stock option awards was $1.2 million and $3.1 million for the three and six months ended June 30, 2015, respectively , of which $259,000 and $728,000, respectively , was included in costs of revenues, and $981,000 and $2.4 million, respectively , was recorded in SGA expenses. At June 30, 2015, the unrecognized compensation expense related to stock option awards was $7.1 million, with a remaining weighted average life of 1.6 years. A summary of option activity for the six months ended June 30, 2015 is as follows: Number of options Weighted average exercise price Weighted average remaining contractual life ( years ) Aggregate intrinsic value (in thousands) Outstanding at December 31, 2014 $ Options granted Options forfeited ) Options exercised ) Outstanding at June 30, 2015 $ Exercisable at June 30, 2015 $ $ Aggregate intrinsic value represents the value of the Company’s closing stock price on the last trading day of the fiscal period in excess of the weighted average exercise price multiplied by the number of options outstanding or exercisable. The total intrinsic value of stock options exercised was approximately $22.1 million during the six months ended June 30, 2015 . Restricted Stock and Restricted Stock Units The Company has granted members of the Board of Directors, certain employees and outside consultants, time lapse restricted stock and RSUs which vest after a stipulated number of years from the grant date depending on the terms of the issue. The fair value of shares of restricted stock and RSUs is determined based upon the market price of the underlying common stock as of the date of grant. Time lapse restricted shares issued and RSUs vest over one to four-year periods. The agreements under which the restricted stock and RSUs are issued provide that shares awarded may not be sold or otherwise transferred until restrictions established under the stock plans have been satisfied. The restriction on a majority of these awards could expire earlier than the stipulated time frame in the event of a change in control or merger or other acquisition. Share-based compensation expense related to shares of restricted stock and RSUs was $2.2 million and $4.3 million for the three and six months ended June 30, 2014, respectively, all of which is included in SGA expenses. Share-based compensation expense related to shares of restricted stock and RSUs was $4.7 million and $8.8 million for the three and six months ended June 30, 2015, respectively, all of which is included in SGA expenses. 10 E XAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements The following is a summary of restricted share and RSU activity for the six months ended June 30, 2015: Number of awards Weighted average grant date fair value Non-vested awards at December 31, 2014 $ Awards granted Awards vested ) Awards forfeited ) Non-vested awards at June 30, 2015 $ The total fair value of vested RSUs and shares of restricted stock during the six months ended June 30, 2015 was $8.4 million. At June 30, 2015, total unrecognized compensation costs related to non-vested restricted shares and RSUs was $35.4 million which is expected to be recognized over a weighted average period of 2.2 years. During the three and six months ended June 30, 2014, the Company recorded share-based compensation expense of $437,000 and $975,000, respectively, related to annual incentive compensation plans established by the Compensation Committee of the Board of Directors, all of which was recorded in SGA expenses. During the three and six months ended June 30, 2015, the Company recorded share-based compensation expense of $647,000 and $777,000, respectively, related to annual incentive compensation plans established by the Compensation Committee of the Board of Directors, all of which was recorded in SGA expenses. The 2014 obligation was settled in March 2015 via the issuance of approximately 122,000 shares of restricted stock, and the 2015 plan year obligation is recorded as accrued expenses in the accompanying Consolidated Balance Sheets. The 2015 incentive compensation plan contains a performance metric based on the Company’s 2015 financial performance and a subsequent time-based service requirement. If the performance metric is met, the associated liability will be settled in the first quarter of 2016 with the granting of an indeterminate number of restricted shares which will vest equally on June 1, 2016 and 2017 . (o) Fair Value Measurements The Company’s financial assets and (liabilities), which are measured at fair value on a recurring basis, are categorized using the fair value hierarchy at December 31, 2014 and June 30, 2015, and are as follows (in thousands): Level 1 Level 2 Level 3 Total As of December 31, 2014 Financial instruments: Contingent consideration $ — $ — $ ) $ ) Foreign currency derivative asset — — As of June 30, 2015 Financial instruments: Contingent consideration $ — $ — $ ) $ ) Foreign currency derivative liability — ) — ) The contingent consideration relates to earnout provisions recorded in conjunction with certain acquisitions completed in 2013 and 2014 (see Note 3). Of the total decrease in fair value of the contingent consideration of $2.0 million in 2015, $1.0 million was settled as cash consideration to satisfy an installment related to a 2014 acquisition and the Company recorded $941,000 in adjustments to the fair value of the obligation related to milestones which were not achieved, or expected to be achieved, recorded to SGA expenses, offset by $134,000 recorded in interest and other expenses, net in the Consolidated Statements of Comprehensive Income (Loss) due to changes in the fair value of the contingent consideration and the remaining change is due to currency fluctuations. The fair value of the foreign currency derivative was determined using observable market inputs such as foreign currency exchange rates and considers nonperformance risk of the Company and that of its counterparties. 11 E XAMWORKS GROUP, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (p) Accumulated Other Comprehensive Income (Loss) Accumulated other comprehensive income (loss) refers to revenues, expenses, gains and losses that under U.S. GAAP are recorded as a component of stockholders’ equity but are excluded from net income (loss). The Company’s accumulated other comprehensive income (loss) consists of foreign currency translation adjustments, reported net of tax as appropriate, from those subsidiaries not using the U.S. dollar as their functional currency and unrealized gains and losses, reported net of tax as appropriate, resulting from its net investment hedge of its Australian and U.K. subsidiaries. Accumulated other comprehensive income (loss) consists of the following (in thousands): Foreign Currency Translation Net investment hedge - foreign exchange contract Total Balance at December 31, 2014 $ ) $ $ ) Change during 2015: Before-tax amount ) ) Tax (expense) benefit ) Total activity in 2015 ) ) Balance at June 30, 2015 $ ) $ $ ) (q) Recent Accounting Pronouncements Recently Adopted Accounting Pronouncements In April 2014, the FASB issued ASU No. 2014-08, (Topic 205 and 360), “ Reporting Discontinued Operations and Disclosure of Disposals of Components of an Entity ” (“ASU 2014-08”) which amends the definition for what types of asset disposals are to be considered discontinued operations, and amends the required disclosures for discontinued operations and assets held for sale. ASU 2014-08 also enhances the convergence of the FASB’s and the International Accounting Standard Board’s reporting requirements for discontinued operations. The amendments in this update are effective for fiscal periods beginning on or after December 15, 2014, and interim periods within annual periods beginning on or after December 15, 2015. The Company adopted the provisions of this standard effective January 1, 2015 and the adoption of these provisions did not have a material impact on its financial position, results of operations and cash flows. Accounting Pronouncements Not Yet Adopted In May 2014, the FASB issued ASU No. 2014-09, (Topic 606): Revenue from Contracts with Customers (“ASU 2014-09”) which supersedes the revenue recognition requirements in “ Topic 605, Revenue Recognition ” and requires entities to recognize revenue in a way that depicts the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services. ASU 2014-09 is effective retrospectively for annual or interim reporting periods beginning after December 15, 2017, with early application not permitted. The Company is currently evaluating the impact of this standard on its financial position, results of operations and cash flows. In August 2014, the FASB issued ASU No. 2014-15, “ Presentation of Financial Statements – Going Concern (Subtopic 205-40): Disclosure of Uncerta i nties about an Entity’s Ability to Continue as a Going Concern ” (“ASU 2014-05”) which defines management’s responsibility to evaluate whether there is substantial doubt about an organization’s ability to continue as a going concern and to provide related footnote disclosures. Currently, financial statements are prepared under the presumption that the reporting organization will continue to operate as a going concern, except in limited circumstances. This going concern basis of accounting is critical to financial reporting because it establishes the fundamental basis for measuring and classifying assets and liabilities. ASU 2014-05 provides guidance regarding management’s responsibility to evaluate whether there is substantial doubt about the organization’s ability to continue as a going concern and the related footnote disclosures. The amendments are effective for the year ending December 31, 2016, and for interim periods beginning the first quarter of 2017, with early application permitted. The Company plans to adopt the provisions for the year ending December 31, 2016 and will provide such disclosures as required if there are conditions and events that raise substantial doubt about its ability to continue as a going concern. The Company currently does not expect the adoption to have a material impact on its consolidated financial statements. In April 2015, the FASB issued ASU No. 2015
